DETAILED ACTION
First Office Action with respect to claims 1-6, 8-18 and 20-24.  Claims 1, 8, 9, 15, 20 and 21 are independent.  Applicants have indicated in their Fee Worksheet that they are presenting 4 independent claims. Examiner suggests refiling the worksheet with the proper fee for six independent claims or cancel two of the independent claims. Claims 8 and 20 are independent claims for a computer program product.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2014/0355476 A1
Anderson et al. 
12-2014
US-2015/0312774 A1
Lau, Vincent Kin Nang
10-2015
FCC DOC-347449A1
FCC FACT SHEET
10-2017


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-6, 8-15 and 20-24 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Lau (2015/0312774).
Regarding claim 1, Lau discloses – A method of planning deployment of a node performed by an unmanned aerial vehicle (UAV) (302) comprises flying to a candidate location, measure at the location a wireless link to a network node and provide measurement results to an entity (304). (See Figs. 3 & 4) (using collaborative UAVs in order to generate recommendations for placement and configuration of access point devices.  [0084, 0090] The characterization component can also generate the RF coverage and interference map incrementally with successively refined accuracy as more RF measurements are made when the vehicle traverses the indoor environment.) [0041, 0046, 0049, 0051, 0084, 0090] and Figs. 9B, 10 & 11.

Regarding claim 2, Lau discloses measurements comprises one or more of: link quality measurement, channel quality measurement, signal-to-interference-plus-noise ratio measurement, signal-to-noise ratio measurements, signal-to-interference ratio measurements and radio frequency power measurement. (The characterization information can comprise, for example, a wireless signal strength map.) [0041, 0090]

Regarding claim 3, Lau discloses associating the measurement results to the candidate location at which they were taken. (map of the wireless signal strength at all locations. Indicate the discovered areas of weak wireless coverage and/or the locations of the wireless interference sources.) Abstract, [0061-0064] and Figs. 3 & 7.

Regarding claim 4, Lau discloses one of transmitting the measurement results to the network node or storing the measurement results for subsequent downloading to the entity. (each UAV's wireless characterization system can wirelessly transmit its estimated indoor map data, estimated UAV location data and wireless measurement data to a remote wireless coverage characterization application, such as an application executing on computing device 304) [0064]

Regarding claim 5, Lau discloses determining a suggested candidate location based on the measurement results and sending the suggested candidate location to the entity. (Based on the relative locations of the vehicles and the strength of the received signal, the collaborative wireless coverage platform can assist in identifying suitable locations and power levels for wireless access point devices that will provide robust wireless access at all locations throughout the service area. Recommended locations for access point devices within the indoor environment are identified based on the collected wireless coverage information.) [0008, 0039, 0090] and Figs. 7 & 9B.

Regarding claim 6, Lau discloses the flying comprises flying according to a preconfigured route or based on continuously received route instructions. (the system can also direct the vehicle where to move and how many new RF measurements to make on-the-fly as the vehicle traverses the target environment.) [0036, 0050]

Regarding claim 8, the analysis used for claim 1 applies as the claims contain similar features. Also, see computer program [0037].

Regarding claim 10, the analysis used for claim 2 applies.
Regarding claim 11, the analysis used for claim 3 applies.
Regarding claim 12, the analysis used for claim 4 applies.
Regarding claim 13, the analysis used for claim 5 applies.
Regarding claim 14, the analysis used for claim 6 applies.

Regarding claim 15, Lau discloses an entity that receives measurement results from a UAV and determines, based at least on the received measurement results, a deployment location for the node. [0008, 0039, 0090] and Figs. 7 & 9B.

Regarding claim 20, the analysis used for claim 15 applies as the claims contain similar features. Also, see computer program [0037].
Regarding claim 21, the analysis used for claim 15 applies as the claims contain similar features. Also, see entity at [0044].
Regarding claim 22, the analysis used for claim 16 applies.
Regarding claim 23, the analysis used for claim 17 applies.
Regarding claim 24, the analysis used for claim 18 applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Lau (2015/0312774) in view of Anderson (2014/0355476).

Regarding claim 16, Lau doesn’t expressly disclose determining, based at least on the received measurement results, one or both of: orientation of the node at the deployment location and configuration of the node.
In an analogous art, Anderson teaches measurements and determining access point (AP) deployments based on the measurements. The deployed APs were planted in an advantageous and/or operational orientation. [0032] and Fig. 5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the proper placement of the deployed APs of Lau so that the orientation would allow for optimal transceiver operation as discussed in Anderson. The modification of Lau with the placement techniques of Anderson would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 17, Lau discloses prior to receiving, controlling the UAV so as to fly to candidate locations at which measurements providing the measurement results are to be performed. [0036, 0045, 0050] and Figs. 3, 7 & 9B.

Claim 18 is rejected under 35 U.S.C. 103 as being un-patentable over Lau (2015/0312774) in view of Anderson (2014/0355476) and further in view of FCC FACT SHEET.
Regarding claim 18, Lau with Anderson doesn’t explicitly disclose the determining is further based on one or more of state regulations, and transmission power restrictions at candidate deployment locations.
However, this is a requirement whenever contemplating placement of a wireless access point or base station.  In the US the FCC provides guidance on the acceptable ranges for power, frequency etc. for mobile radio services. Some of the regulations are provided in the FCC FACT SHEET. (whole document)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have ensured that the mobile service being deployed operated within the boundaries for that particular area and concentration.  Abiding by FCC regulations would have been an obvious consideration in the deployment of APs of Lau and Anderson.     The modification of the Lau/Anderson system to include FCC constraints would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9,363,690 B1
Singh et al.
06-2016
US-2016/0323751 A1
Priest et al.
11-2016



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643